DETAILED ACTION
Acknowledgements
Claims 1-10 are pending.
Claims 1-10 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-10 are directed to an apparatus comprising a database, a receiver, and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite approving a payment transaction based on whether the location from which the customer makes the transaction request matches an expected location of the user based on their schedule, which is an abstract idea. Specifically, the claims recite “. . . stores information regarding an account, information regarding a user associated with the account, and information regarding a travel itinerary or schedule of Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a payment authorization process in which a payment request is received, and the location from which the customer sent the payment request is compared to the customer’s expected location based on their schedule or itinerary, which is a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a database, a processor, a communication device associated with the user, and a global positioning device, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “. . . stores information regarding an account, information regarding a user associated with the account, and information regarding a travel itinerary or schedule of the user,” “a receiver, wherein the receiver receives information regarding a transaction on or involving the account, wherein the information regarding the transaction on or involving the account is . . . associated with the user, . . . wherein the information regarding the transaction on or involving the account includes information regarding the transaction, information regarding the account used in the transaction, and information regarding a position or location  . . . , as determined or obtained . . . at a time of a transmission of the information regarding the transaction on or involving the account;” and “. . . processes information regarding the transaction, and further . . . determines a position, location, or geographic location, . . . at the time of the transmission of the information regarding the transaction on or involving the account, by using the position or location information determined or obtained . . . and further . . . processes information for authenticating the user by processing information for comparing the position, location, or geographic location . . . with or against an expected 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 
           Dependent claims 2-9 further describe the abstract idea of approving a payment transaction based on whether the location from which the customer makes the transaction request matches an expected location of the user based on their schedule. Specifically, claims 2-5 describe characteristics of the account, and claims 6-9 describe characteristics of the communication device, but do not require any steps or functions to be performed. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a receiver . . . receives information . . .” in claims 1 and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the limitation uses a generic placeholder (“receiver”) coupled with a function (“receives information”) and is not modified by sufficient structure for performing the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-9 are also rejected as each depends on claim 1.
Claim 6-9 recite limitations describing the structure of “the communication device.” However, these claims are directed the apparatus of claim 1, which is “a transaction security apparatus” that comprises “a database,” “a receiver,” and “a processor, but does not comprise the communication device. Therefore, the description of the structure of the communication devices in claims 6-9 renders the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to only the transaction security apparatus, or whether the metes and bounds also encompass the communication device. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2015/0310434) in view of Ogden (US 2013/0204784).
Regarding claims 1 and 10, Cheung discloses a transaction security apparatus, comprising:
a database, wherein the database stores information regarding an account, information regarding a user associated with the account, and information regarding a travel itinerary or schedule of the user (Cheung ¶¶ 10, 12, 26, 29, 31-40, 45, 48, 52);

a processor, wherein the processor processes information regarding the transaction, and further wherein the processor determines a position, location, or geographic location, of the communication device, by using the position or location information determined or obtained by the global positioning device, and further wherein the processor processes information for authenticating the user by processing information for comparing the position, location, or geographic location, of the communication device with or against an expected position, location, or geographic location, of the user, based on the itinerary or schedule of the user, and further wherein, if the processor determines that the user is authenticated, the processor processes information for allowing the transaction (Cheung ¶¶ 25, 43-48, 52-54, 63, 65-67).
	Cheung does not specifically disclose that the position or location of the communication device is a position or location at the time of the transmission of the information regarding the transaction on or involving the account.

	Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Cheung to include the use of the position or location of the communication device is a position or location at the time of the transmission of the information regarding the transaction on or involving the account, as disclosed in Ogden, as the user’s recent location in Cheung, in order to provide a more accurate determination of whether the user’s location is valid by limiting the location that is compared to the user’s itinerary or schedule to just the user’s location at the time of transmission of the information regarding the transaction, which is the most relevant location information for the transaction (Ogden ¶¶ 187-188; Cheung ¶ 51).
Regarding claim 2, Cheung discloses that the account is a credit card account or a credit account (Cheung Abstract; ¶¶ 24, 26, 29, 63).
Regarding claim 3, Cheung discloses that the account is a debit card account or a debit account (Cheung ¶¶ 24, 29, 63).
Regarding claim 6, Cheung discloses that the communication device is a personal computer, a laptop computer, or a notebook computer (Cheung ¶ 68).
Regarding claim 7, Cheung discloses that the communication device is a cellular telephone, a smart phone, a Smartphone, a personal digital assistant, or a mobile telephone (Cheung ¶ 68).
Regarding claim 8, Cheung discloses that the communication device is a tablet computer or a tablet (Cheung ¶ 68).
	
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Ogden as applied to claim 1 above, and further in view of Williams, et al. (US 2013/0225282) (“Williams”)
Regarding claim 4, Cheung in view of Ogden does not specifically disclose that the account is a sports betting account.
Williams discloses that the account is a sports betting account (Williams ¶¶ 356, 359).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Cheung in view of Ogden to include the use of a sports betting account as the account used to perform the transaction, as disclosed in Williams, because a sports betting account is a known type of account (Williams ¶¶ 356, 359) and substituting a sports betting account for the accounts of Cheung and Ogden only involves simple substitution of one known type of account for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)) 
Regarding claim 5, Cheung in view of Ogden does not specifically disclose that the account is a gaming account, a gambling account, an on-line gaming account, an on-line gambling account, an Internet gaming account, or an Internet gambling account.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Cheung in view of Ogden to include the use of a gaming account, a gambling account, an on-line gaming account, an on-line gambling account, an Internet gaming account, or an Internet gambling account as the account used to perform the transaction, as disclosed in Williams, because a gaming account, a gambling account, an on-line gaming account, an on-line gambling account, an Internet gaming account, or an Internet gambling account is a known type of account (Williams ¶¶ 356, 359) and substituting this type of account for the accounts of Cheung and Ogden only involves simple substitution of one known type of account for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Ogden as applied to claim 1 above, and further in view of Johnson, et al. (US 2019/0281359) (“Johnson”)
Regarding claim 9, Cheung in view of Ogden does not specifically disclose that the communication device is an interactive television.
Johnson discloses that the communication device is an interactive television (Johnson ¶¶ 4, 49).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanson, et al. (US 2012/0330787) (“Hanson”) for disclosing authorizing transactions based on comparing the location of a user device to the location of a merchant or to known locations associated with the user (Hanson ¶¶ 72-73, 76).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685